Name: 94/860/EC: Commission Decision of 20 December 1994 laying down the requirements for the import from third countries of apiculture products for use in apiculture (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  health;  cooperation policy;  trade
 Date Published: 1994-12-31

 Avis juridique important|31994D086094/860/EC: Commission Decision of 20 December 1994 laying down the requirements for the import from third countries of apiculture products for use in apiculture (Text with EEA relevance) Official Journal L 352 , 31/12/1994 P. 0069 - 0070 Finnish special edition: Chapter 3 Volume 65 P. 0204 Swedish special edition: Chapter 3 Volume 65 P. 0204 COMMISSION DECISION of 20 December 1994 laying down the requirements for the import from third countries of apiculture products for use in apiculture (Text with EEA relevance) (94/860/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (l) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as last amended by Commission Decision 94/723/EC (2), and in particular Article 10 paragraphs 2 (a) and (c) thereof, Whereas Annex I Chapter 12 of the abovementioned Directive lays down requirements for the import of apiculture products, intended for use in apiculture; Whereas for trade purposes, these products must be accompanied by a commercial document; Whereas in order to enable checks to be carried out on the imports of the abovementioned products, a similar document must accompany such imports which will indicate, among other information, the nature of the product; Whereas the products must meet the requirements imposed by Article 8 (a) of Directive 92/65/EEC (3); Whereas in the event that a Member State obtains additional guarantees for intra-Community tarde in and import from third countries of bees, in accordance with Article 14 (2) of Directive 92/65/EEC with regard to acariosis, this Member State is allowed to require the same guarantees for intra-Community trade in and import from third countries of apiculture products for use in apiculture; whereas no Member State has obtained additional guarantees; Whereas considering that a new certification regime is established, a period of time should be provided for its implementation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall only authorize the importation of apiculture products intended for use in apiculture if the commercial documents accompanying the consignment includes the information laid down in Annex A. Article 2 This Decision shall apply from 1 March 1995. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 62, 15. 3. 1993, p. 49. (2) OJ No L 288, 9. 11. 1994, p. 48. (3) OJ No L 268, 14. 9. 1992, p. 54. ANNEX A Country of origin: Name of the establishment of production: Registration number of the establishment of production: Nature of the product: 'Apiculture products intended exclusively for use in apiculture originating from a holding not subject to restrictions because of occurrence of bee diseases and collected in the centre of a region with a radius of 3 kilometres which is not subjected to restrictions because of American foulbrood, which is a notifiable disease, for at least 30 days.' Stamp of the competent authority supervising the registered establishment of production.